Citation Nr: 9931690	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  97-04 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for glaucoma, hearing 
loss, tuberculosis, a blood disorder, cellulitis, the 
residuals of a right hand injury, a bilateral elbow disorder, 
a bilateral arm disorder, black lung disease, lung cancer, 
lymphadenitis, folliculitis, a disability resulting from 
asbestos exposure, phlebitis, varicose veins, a cervical 
spine disorder, a stomach disorder, and a bladder disorder.

2.  Entitlement to service connection for a disorder 
resulting from exposure to herbicides, including chloracne 
and a disorder affecting multiple joints.

3.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a back 
disorder, perineal abscesses, and furuncles, as having been 
incurred in service.

5.  Entitlement to disability compensation for a back 
disorder in accordance with 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1962 to May 1966.  
These matters come to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for glaucoma, 
hearing loss, tuberculosis, a blood disorder, cellulitis, the 
residuals of a right hand injury, a bilateral elbow disorder, 
a bilateral arm disorder, black lung disease, lung cancer, 
lymphadenitis, folliculitis, a disability resulting from 
asbestos exposure, phlebitis, varicose veins, a disorder 
resulting from herbicide exposure, and depression.  The RO 
also determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for the residuals of a back injury, perineal 
abscesses, and furuncles.  

In June 1995 the veteran submitted a notice of disagreement 
with the May 1995 decision, and in July 1995 the RO provided 
him a statement of the case pertaining to the issues shown 
above.  Following the July 1995 statement of the case, in 
July 1995 the veteran and his representative submitted 
written statements to the RO that the Board finds constitute 
a substantive appeal of the May 1995 decision.  E.F. v. 
Derwinski, 1 Vet. App. 324 (1991) (the veteran's statements 
should be liberally construed in determining the Board's 
jurisdiction).  The Board has determined, therefore, that the 
veteran has perfected an appeal of the May 1995 decision.

In a September 1996 rating decision the RO denied entitlement 
to disability compensation pursuant to 38 U.S.C.A. § 1151 for 
a back disorder, and in a January 1998 rating decision the RO 
also denied entitlement to service connection for a cervical 
spine disorder, a stomach disorder, a bladder disorder, and 
PTSD.  The veteran has also perfected appeals of the 
September 1996 and January 1998 decisions.

In an October 1968 rating decision the RO denied entitlement 
to service connection for the residuals of a back injury, and 
in an April 1976 rating decision the RO denied service 
connection for perineal abscesses and furuncles of the 
scrotum and bilateral thighs.  The veteran was notified of 
the October 1968 and April 1976 decisions at the times they 
were rendered and did not appeal, and those decisions became 
final.  He again claimed entitlement to service connection 
for a back disorder, perineal abscesses, and furuncles, and 
in the May 1995 decision here on appeal the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claims.

The veteran has at various times claimed entitlement to 
service connection for an "organism unknown," apparently 
because his service medical records indicate that at one time 
he had an infection from an unknown organism.  The issue of 
entitlement to service connection for a disorder resulting 
from that infection has not been addressed by the RO, and is 
referred to the RO for appropriate action.  Bruce v. West, 11 
Vet. App. 405 (1998).



FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
hearing loss, tuberculosis, a blood disorder, the residuals 
of a right hand injury, a bilateral elbow disorder, a 
bilateral arm disorder, black lung disease, lung cancer, 
lymphadenitis, a disability resulting from asbestos exposure, 
phlebitis, varicose veins, and a bladder disorder are not 
supported by competent medical evidence showing that the 
veteran currently has those disorders.

2.  The claims of entitlement to service connection for 
glaucoma, folliculitis, cellulitis, a stomach disorder, and a 
cervical spine disorder are not supported by competent 
evidence showing that the disorders are related to an in-
service disease or injury.

3.  The claim of entitlement to service connection for a 
disorder resulting from exposure to herbicides, including 
chloracne and a disorder affecting multiple joints, is not 
supported by competent medical evidence showing that the 
veteran has any disorder caused by herbicide exposure.

4.  The claim of entitlement to service connection for PTSD 
is supported by medical evidence of a diagnosis of PTSD, lay 
evidence of in-service stressors, and medical evidence of a 
nexus between the reported stressors and the PTSD diagnosis.

5.  Entitlement to service connection for a back disorder was 
denied by the RO in October 1968, and that decision became 
final in the absence of an appeal.

6.  The evidence submitted subsequent to the October 1968 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material, because it bears directly and substantially on 
whether the veteran has a back disorder that is related to 
service, and it must be considered in order to fairly decide 
the merits of his claim.

7.  The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence 
showing that the veteran's back disorder is related to an in-
service disease or injury.

8.  Entitlement to service connection for perineal abscesses 
and furuncles of the scrotum and thighs was denied by the RO 
in April 1976, and that decision became final in the absence 
of an appeal.

9.  The evidence submitted subsequent to the April 1976 
denial of service connection for perineal abscesses is new, 
in that it is not cumulative and was not previously 
considered by decisionmakers, but it is not material because 
it does not pertain to whether the veteran has perineal 
abscesses that are related to service.

10.  The evidence submitted subsequent to the April 1976 
denial of service connection for furuncles is new, in that it 
is not cumulative and was not previously considered by 
decisionmakers.  The evidence is also material, because it 
pertains to whether the veteran has a furuncle disorder that 
is related to service and it must be considered in order to 
fairly decide the merits of his claim.

11.  The claim of entitlement to service connection for 
furuncles is not supported by competent medical evidence 
showing that the disorder is related to an in-service disease 
or injury.

12.  The claim of entitlement to disability compensation for 
a back disorder in accordance with 38 U.S.C.A. § 1151 is not 
supported by competent medical evidence showing that the 
veteran's pre-existing back disorder was aggravated by VA 
medical treatment.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
hearing loss, tuberculosis, a blood disorder, cellulitis, the 
residuals of a right hand injury, a bilateral elbow disorder, 
a bilateral arm disorder, black lung disease, lung cancer, 
lymphadenitis, a disability resulting from asbestos exposure, 
phlebitis, varicose veins, a stomach disorder, a bladder 
disorder, glaucoma, folliculitis, a cervical spine disorder, 
and a disorder resulting from herbicide exposure, including 
chloracne and a disorder affecting multiple joints, are not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The October 1968 rating decision in which the RO denied 
service connection for a back disorder is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. §§ 4005(c) (1964), 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.104, 19.153 (1967), 38 C.F.R. 
§ 3.156 (1999).

4.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

5.  The April 1976 rating decision in which the RO denied 
service connection for perineal abscesses is final, and new 
and material evidence has not been submitted to reopen that 
claim.  38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104, 19.153 (1975), 38 C.F.R. § 3.156 
(1999).

6.  The April 1976 rating decision in which the RO denied 
service connection for furuncles of the scrotum and thighs is 
final, new and material evidence has been submitted, and the 
claim is reopened.  38 U.S.C. §§ 4005(c) (1970), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 19.153 (1975), 
38 C.F.R. § 3.156 (1999).

7.  The claim of entitlement to service connection for a 
furuncle disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

8.  The claim of entitlement to disability compensation for a 
back disorder pursuant to 38 U.S.C.A. § 1151 is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's discharge certificate shows that he served on 
the USS Constellation, that he had three years and ten months 
of sea or foreign service, and that he received the Armed 
Forces Expeditionary Medal (Vietnam).

The veteran's service medical records show that on entry into 
service in January 1962, no relevant abnormalities were 
shown.  In August 1962 he developed cellulitis with femoral 
lymphadenitis from a boil on the left thigh, for which he was 
hospitalized for five days.  Following the hospitalization he 
was returned to duty.  In March 1963 he complained of a rash 
on his face and neck due to heat and shaving, which was 
attributed to an ingrown beard, and he was restricted from 
shaving for two days.

In August 1964 he received treatment for a contusion on the 
second finger of the right hand.  In November 1964 he 
received treatment for a generalized infection of the right 
eye, a furuncle near the scrotum on the right thigh, and 
venereal disease with urinary symptoms.  In January 1965 he 
complained of low back pain of two weeks in duration after 
hitting his back on a pipe, which was treated with medication 
and heat and he was restricted from physical training.  He 
was hospitalized in August 1965 for bilateral, acute, 
inguinal lymphadenitis, with a lesion on the inner right 
thigh that was assessed as a possible chancroid.  He was 
discharged to duty after receiving treatment for five days.

The veteran complained of pain and swelling in an elbow and a 
bruise on the left arm in December 1965, which were treated 
with an elastic bandage and hot soaks.  He also received 
treatment for an abscess in the right inguinal area.  In 
December 1965 he also complained of back pain with bending, 
and that his face bled when he shaved.

The veteran again complained of back pain in March 1966, with 
no limitation of motion, which was treated with heat and 
medication.  In March and April 1966 he was also noted to 
have acne vulgaris for the past three years, which was 
described as ingrown hairs on his face, and he was allowed to 
shave only every three days.  

The veteran's service medical records make no further 
reference to any relevant disease or injury.  The report of 
his April 1966 separation examination shows that no 
abnormalities of any body system were found on examination.  
X-ray studies of the chest throughout service resulted in 
negative findings.

The veteran claimed entitlement to service connection for the 
residuals of a back injury in August 1968, at which time he 
did not refer to any other disabilities.  He provided the 
report of an August 1968 private X-ray study that showed 
transitional lumbosacral vertebrae with broad transverse 
processes.

The report of an October 1968 VA examination shows that the 
veteran reported having back pain since he injured his back 
in 1965, when a 50 pound box of soap fell on his back.  He 
stated that he was unable to keep a job due to his back 
condition.  An orthopedic examination revealed no 
abnormalities, and the examiner stated that no orthopedic 
disease had been demonstrated.  An X-ray study of the back 
showed a transitional L5 vertebra with expanded transverse 
processes that articulated with the wings of the sacrum, most 
marked on the right.  The X-ray study also showed some 
spurring of the lower lumbar bodies and slight levoscoliosis 
of the lumber spine.

Based on the evidence described above, in the October 1968 
rating decision the RO denied entitlement to service 
connection for the residuals of a back injury on the basis 
that no orthopedic disease was diagnosed as a result of the 
examination.

A February 1975 VA hospital summary shows that the veteran 
was hospitalized for the treatment of a perineal abscess, 
including incision and drainage.  In March 1976 he claimed 
entitlement to service connection for knots on the right leg 
and in the groin area, for which he purportedly received 
treatment in service.  The RO denied entitlement to service 
connection for a perineal abscess and furuncles of the 
scrotum and thighs in April 1976 on the basis that the 
evidence did not show that the disorder for which the veteran 
received treatment in February 1975 was related to the 
symptoms documented in the service medical records.

Private treatment records show that in February 1993 the 
veteran reported the onset of back pain after lifting while 
at work, which was assessed as a muscle spasm.  He continued 
to receive treatment for back pain in April 1993, at which 
time he again reported having injured his back on the job.  
In December 1993 he reported having back pain since February 
1993, when he hurt his back lifting chicken crates, and his 
complaints were diagnosed as a thoraco-lumbar strain.

In January 1994 he complained of having low back and shoulder 
pain since raking leaves a month earlier.  He also stated 
that he had arthritis, which he did not think he would ever 
get over, and that he would have to draw disability benefits.  
A physical examination revealed minimal muscle spasm in the 
back, and he was provided physical therapy for approximately 
one week.

In his March 1994 claim for service connection the veteran 
stated that he worked in construction following his 
separation from service, although he continued to have back 
problems.  He reported having been injured on the USS 
Constellation in 1963 or 1964 and that, although there was no 
medical history of his back injury following service, his 
current back disorder was caused by the injury that occurred 
in service.  He also claimed to have stomach problems as the 
result of the medication that he took for his back pain.

April 1994 private hospital records show that the veteran was 
rear-ended during a motor vehicle accident with resulting 
neck muscle spasms.  The treating physician also noted that 
the veteran had a history of previous back injuries, 
including while in service and on the job.  An X-ray study of 
the cervical spine at that time showed a decrease in the 
intervertebral disc space at C4-C5 and anterior osteophytes 
at 
C4-C5 and C6-C7, which were assessed as cervical spondylosis.  
An X-ray study of the lumbar spine revealed lumbar 
spondylosis with degenerative disc disease at L5-S1.

Private treatment records show that the veteran continued to 
receive treatment for pain in the upper and lower back from 
June 1994 through July 1995.

A June 1994 private treatment record indicates that the 
veteran reported having pain in his cervical, thoracic, and 
lumbar spines after having been involved in a motor vehicle 
accident in April 1994.  The treating physician noted that 
the veteran had a work-related back injury in February 1993, 
which had resulted in the diagnosis of osteoarthritis of the 
spine.

In support of his claims the veteran submitted a magazine 
article pertaining to arthritis of the back and lists of 
medications he took for various disorders.  In his statements 
he claimed to have some sort of blood disorder, to which he 
attributed boils and knots on his face, and that he was 
exposed to the tuberculosis bacteria in service, which 
destroyed his health.  He claimed to have been hospitalized 
for fifteen days due to a blood disorder while in service, 
and that he continued to take medication for that disorder.

An October 1994 private treatment record shows that his 
complaint of a knot on the left side of the groin area, was 
assessed as folliculitis.  The report of a March 1995 eye 
examination shows that he had suspected glaucoma.

A December 1994 VA treatment record indicates that the 
veteran reported having chronic neck, thoracic, and low back 
pain since the 1960s, following multiple traumas.  He also 
reported having received treatment from multiple private 
physicians, but that he was seeking treatment from VA because 
he believed the disorders to be service connected.  He stated 
that he had received physical therapy for six months, which 
ended in October 1994, and that the physical therapy was 
beneficial while he was receiving it, but that his pain had 
since gotten worse.  As the result of an examination the 
physician provided a diagnosis of chronic neck and back pain, 
with significant muscle spasm and tightness.  The veteran 
continued to receive treatment for chronic back pain through 
January 1998.

A June 1995 VA treatment record indicates that the veteran 
complained of painful cystic lesions on his face, which were 
diagnosed as pseudo-folliculitis barbae.

A July 1995 private medical report shows that the veteran 
complained primarily of pain in the upper, middle, and low 
back, and the legs.  On reporting for the examination he was 
observed to ambulate in a very careful, slow, deliberate 
manner with a cane.  He reported being unable to work, and 
asked the physician to provide an assessment of his 
disability for use in conjunction with his claim for VA 
benefits.  He also reported having acne, which he 
"categorically" related to Agent Orange exposure.

On questioning, he denied having used the muscle relaxant 
medication or treatment provided for the relief of his back 
symptoms because the treatment was uncomfortable.  He 
reported that he continued to use medication that the 
physician had instructed him to discontinue, and that he was 
taking medication that had been prescribed for his relatives.  
He asked the physician to provide him a prescription for that 
medication, which was an opioid-based pain reliever.  With 
the exception of mild spasm in the thoracic paravertebral 
musculature, the physical examination was negative.  

The treating physician stated that on leaving the 
examination, the veteran's gait returned to normal, and that 
he no longer required the use of the cane.  The physician 
also stated that there was evidence of symptom magnification 
and an active effort at deception, which had also been noted 
on the veteran's previous visit to the same physician.  He 
further stated that the veteran was engaging in self-
medicating behavior and possible substance abuse, in that he 
was trying to obtain opioid-based pain relievers.  The 
physician provided the opinion that although the mild muscle 
spasm was painful, it was certainly not disabling, that he 
found no physical evidence to assign any level of impairment 
to the veteran's disabilities, and that the veteran was 
engaging in active attempts at deception and symptom 
magnification.

The report of an August 1995 VA examination shows that the 
veteran complained of constant pain and stiffness in the 
neck, chest, and lower back, but he denied any bowel or 
bladder dysfunction.  He also complained of intermittent pain 
in the right shoulder after having fallen off a palate two 
years previously, and pain and weakness in his knees.  The 
examiner provided diagnoses of residuals of cervical, 
thoracic, and lumbar spine injuries, with degenerative 
cervical changes; residuals of a shoulder injury; and 
arthritis of the knees.  X-ray studies of the knees and right 
shoulder revealed no abnormalities.

An August 1995 VA hospital summary indicates that the veteran 
was hospitalized for the rehabilitation of chronic back and 
neck pain.  He reported having injured his back in service 
when some boxes fell on him, that he re-injured his back and 
neck when he slipped and fell at work in February 1994, and 
that he injured his neck and back as the result of an April 
1994 motor vehicle accident.  X-ray studies showed 
degenerative joint disease of the cervical spine, spina 
bifida occulta at T1, some degenerative joint disease of the 
lumber spine, and partial sacralization at L5.

In conjunction with the hospitalization the veteran denied 
any bowel or bladder problems.  In beginning the 
rehabilitation he was noted to be able to walk one mile, and 
the goal was established to increase the distance to one and 
two-fifths miles, which he had achieved prior to discharge.  
The treating physician stated that the veteran was noted to 
be able to walk longer distances when distracted by 
conversation.  He was doing 10 exercises at five repetitions 
each on admission, and on discharge he was doing 15 exercises 
of 10 repetitions each.  The physician also stated that the 
veteran had made a constant, vague complaint of pain with 
spasms, but that no spasms were ever palpated.  The staff 
found that he was not a good candidate for rehabilitation, 
and he was discharged from the program.

The occupational therapy discharge summary covering the 
August 1995 hospitalization shows that the veteran had 
attended lectures and relaxation group sessions to learn and 
practice pain management techniques.  The therapist provided 
the opinion that the veteran was not willing to change his 
lifestyle in order to decrease his symptoms, and that he had 
met only two of the six established short-term goals due to 
his lack of motivation to get better because of pending 
lawsuits.

The physical therapy discharge summary shows that although 
the veteran had demonstrated limited motion of the trunk on 
examination, his range of motion was observed to be within 
normal limits when he was performing routine activities.  The 
therapist also noted that he complained of constant, severe 
pain from his head to his toes, which never improved, but 
that he laughed and joked with no visible signs of 
discomfort.  He also complained of numerous large muscle 
spasms in his entire back and abdomen, but that a spasm or 
muscle guarding was never detected during the two-week 
program.  He also asked for narcotic pain medication on 
several occasions to "mellow him out."  The therapist 
determined that the veteran was ready to seek gainful 
employment or vocational rehabilitation.

The report of a September 1995 VA ultrasound and 
gastrointestinal X-ray shows that the veteran had 
cholelithiasis and gastroesophageal reflux with a hiatal 
hernia.  An October 1995 treatment record indicates that he 
had duodenitis.  In October 1995 he reported having a 
"bump" on his left cheek for the previous 30 years, which 
was assessed as "EIC."

In an October 1995 statement the veteran stated that he had 
done what the rehabilitation instructors had told him to do 
and that, as a result, he had more back and neck pain.  He 
stated that he was forced to continue the exercises, and that 
he then required physical therapy to relax his muscles.  He 
requested that he be hospitalized at the VA medical center 
(MC) to receive the physical therapy because he lived "a 
distance" from the VAMC.

In his February 1996 claim for disability compensation in 
accordance with 38 U.S.C.A. § 1151, the veteran stated that 
his rehabilitation treatment in August 1995 had caused 
additional back and knee disability because he was forced to 
continue the treatment although he told the staff that he was 
in pain.  He reported that the staff provided him with pain 
medication and told him that he would be all right if he 
completed the course, and that the staff had accused him of 
faking his complaints.

A February 1996 private medical report shows that the veteran 
had mild to moderate paraspinal muscle spasms, mild to 
moderate degenerative disc disease, and mild to moderate 
osteoarthritis of the knees.

The veteran provided a March 1996 report of outpatient 
physical therapy showing that he was receiving physical 
therapy from a private hospital three times a week for two 
weeks.  A May 1996 VA treatment record indicates that he was 
receiving treatment for glaucoma.

In August 1996 the veteran was asked to provide medical 
evidence in support of his claim for service connection for a 
back disorder.  In response, he provided an Authorization for 
the Release of Medical Information in which he reported 
having received treatment for a back injury in service and 
again in 1993.  He did not report having received any 
treatment from 1966 until 1993, with the exception of the VA 
examination in October 1968.

An August 1996 private treatment record indicates that the 
veteran received treatment for furunculosis and cellulitis on 
the right buttock.  An August 1996 report from a physical 
therapist shows that the veteran had received intermittent 
physical therapy for the previous three to four years due to 
complaints of cervical, mid-back, and scapular pain.  
Examination had shown that he had palpable muscle spasms at 
T7, T8, and T9 that were described as minimal.  The physical 
therapist recommended that the veteran be referred to a work-
hardening center for vocational counseling and pain 
management.

An August 1996 VA treatment record shows that the veteran had 
degenerative joint disease of the cervical and lumbar spine, 
but he denied having any genitourinary symptoms.  He also 
reported having "knots" in his groin.  He was found to have 
a less than one centimeter node on the left side of the 
abdomen and a sebaceous cyst on the left cheek.

In his September 1996 claim for benefits based on exposure to 
Agent Orange, the veteran implied that he had been exposed to 
Agent Orange while serving on the USS Constellation from 1962 
to 1966. 

A September 1996 VA treatment record indicates that he 
reported having injured his back in Vietnam, and that he had 
a history of a neck injury.  He was found to have chronic 
neck and back pain secondary to an old injury.  In October 
1996 he complained of having boils on his body, which were 
assessed as infected folliculitis of the buttocks, and he 
requested pain medication for back pain, which he claimed to 
be aggravated by physical therapy.

In October 1996 statements the veteran reported that he was 
injured during service when a box of supplies fell on his 
back while his ship was maneuvering to avoid enemy fire.  He 
also stated that the ship had been struck by a torpedo.  He 
asserted that he was receiving treatment for chloracne from 
the VAMC, which had occurred do to his exposure to Agent 
Orange.  He also stated that his symptoms of Agent Orange 
exposure included chloracne, chloracne-form lesions, 
psychological changes, and sore joints.  In support of these 
contentions he provided an October 1996 VA treatment record 
that shows that his complaints of boils on his legs and in 
the groin area were assessed as infected folliculitis of the 
buttocks.  The October 1996 treatment record also shows that 
he had requested medication for back pain, which he 
attributed to the physical therapy that he was receiving from 
the VAMC.  He claimed that the physical therapy had 
aggravated his back problem.

A January 1997 private treatment record shows that the 
veteran received treatment for furunculosis.

In his January 1997 substantive appeal of the denial of 
disability compensation pursuant to 38 U.S.C.A. § 1151, the 
veteran claimed that walking during the exercises caused him 
to strain and injure his body, but that his complaints were 
ignored and he was given medication and told to continue.

During a June 1998 hearing the veteran testified that his 
back was initially injured while he was in service, that he 
again injured his back on the job, and that he re-injured his 
back as the result of a motor vehicle accident.  He stated 
that he was hospitalized at the VAMC in order to receive 
therapy for his back, and that he was instructed to perform 
the exercises even though he told the therapist that he was 
in pain.  He also stated that after he was discharged from 
the hospital he had spasms in his back, and that he continued 
to receive medication for the spasms.  He asserted that his 
back was further injured during the therapy because his back 
was strained and the muscles swollen.  He stated that he had 
muscle spasms before he was hospitalized, but that the 
treatment made the spasms worse.  He testified that the pain 
was worse after the treatment.

The veteran also testified that he had problems with his face 
while in service with shaving, but that he had no problems if 
he didn't have to shave.  He further testified that he 
continued to have big knots on his face with shaving after 
his separation from service.  He stated that a few years 
previously someone at the VAMC had told him that he had 
chloracne, for which medication was provided.

During the hearing the veteran stated that while in service 
the ship on which he was assigned was in rough waters off the 
coast of Vietnam, at which time a box of soap fell off a 
stack and hit him in the back and the neck, which caused his 
back and neck to hurt.  He also stated that his back and neck 
continued to hurt.  He further stated that he had received 
treatment for his back problems from VA since 1968, and that 
his back had been injured during a fall at work and two motor 
vehicle accidents.

He also testified that he had problems with his stomach 
during service in that he was throwing up in 1963, and that 
he received medication for his stomach complaints.  He stated 
that he had stomach problems since his separation from 
service.  He claimed to have had a bladder problem during 
service because he had to go to the bathroom frequently and 
quickly, and that he still had that problem.

II.  Service Connection

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
the claims are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The Board 
notes that during the June 1998 hearing the veteran testified 
that someone at the VAMC had told him that his skin disorder 
was chloracne.  In response to this assertion the Hearings 
Officer obtained copies of his VA treatment records, none of 
which show that he has chloracne, but the Hearings Officer 
did not inform the veteran of the need to obtain a medical 
report from that physician.  See Anglin v. West, 11 Vet. App. 
361 (1998), see also Constantino v. West, No. 96-1037, slip 
op. at 4 (U. S. Vet. App. Aug. 16, 1999).  The Board notes 
that in support of his October 1996 claim of receiving 
treatment for chloracne from the VAMC, the veteran submitted 
a VA medical record showing that he was receiving treatment 
for folliculitis.  

The veteran's service records indicate that he served on a 
ship that sailed in the waters off the coast of Vietnam.  He 
has not provided any evidence, however, of having been 
exposed to Agent Orange during service, nor has he alluded to 
the existence of such evidence.  In the absence of evidence 
showing that he was exposed to Agent Orange during service, 
or medical evidence establishing that he has one of the 
diseases to which the presumption of herbicide exposure 
applies, his claim for service connection for chloracne is 
not well grounded.  See McCartt v. West, 12 Vet. App. 164 
(1999); 38 C.F.R. § 3.307(a).  The failure of the Hearings 
Officer to inform the veteran of the need to submit 
additional evidence is not, therefore, prejudicial to him.  
See Velez v. West, 11 Vet. App. 148 (1998) (VA's failure to 
notify the veteran of his right to submit additional evidence 
is not prejudicial if his claim is not well grounded).  

The veteran has not indicated the existence of any other 
evidence that, if obtained, would make his claims well 
grounded.  VA has no further obligation, therefore, to notify 
him of the evidence needed to support his claims.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

B.  Analysis

The veteran's service medical records show that during 
service he received treatment for a contusion on the second 
finger of the right hand, urinary symptoms due to venereal 
disease, pain and swelling in an elbow, and a bruise on the 
left arm.  He has not provided any medical evidence, however, 
showing that he currently has any disability resulting from 
those disorders treated during service.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (evidence of treatment for 
a disorder during service is not sufficient to establish a 
well-grounded claim; in the absence of competent evidence of 
a present disability the claim for service connection is not 
valid).  

In addition, the veteran has not provided any competent 
evidence showing that he has a hearing loss, tuberculosis, a 
blood disorder, black lung disease, lung cancer, a disability 
resulting from asbestos exposure, phlebitis, varicose veins, 
or a bladder disorder.  His statements that he has the 
claimed disabilities is not probative because he is not 
competent to provide evidence of a medical diagnosis.  
Grottveit, 5 Vet. App. at 93.  For these reasons the Board 
finds that the first Caluza element has not been satisfied as 
to these claims, and that the claims of entitlement to 
service connection for hearing loss, tuberculosis, a blood 
disorder, the residuals of a right hand injury, a bilateral 
elbow disorder, a bilateral arm disorder, black lung disease, 
lung cancer, lymphadenitis, a disability resulting from 
asbestos exposure, phlebitis, varicose veins, and a bladder 
disorder are not well grounded.  Caluza, 7 Vet. App. at 506.

The service medical records also show that the veteran 
received treatment for cellulitis and an eye infection during 
service.  He was returned to duty after five days of 
treatment for cellulitis, and was not restricted from duty 
when he had the eye infection.  The service medical records 
make no further reference to cellulitis or an eye disorder.  
The Board finds, therefore, that the cellulitis and eye 
disorder are not shown to have been chronic during service.  
Savage, 10 Vet. App. at 497.  Although the relatively current 
medical records indicate that the veteran again received 
treatment for cellulitis and that he has glaucoma, the 
medical evidence does not show that the currently diagnosed 
disorders are in any way related to the disorders that were 
treated during service.  In the absence of competent evidence 
of a nexus between the in-service diseases and the current 
diagnoses, the Board has determined that the claims of 
entitlement to service connection for cellulitis and glaucoma 
are not well grounded.  Wade v. West, 11 Vet. App. 302 
(1998).

The medical evidence also shows that the veteran has 
cholelithiasis, gastroesophageal reflux disease and/or 
duodenitis, and arthritis of the cervical spine.  His service 
medical records make no reference to any disease or injury 
related to the stomach or cervical spine.  Although the 
veteran contends that he injured his neck when a box fell on 
him, and that he received treatment for stomach complaints 
during service, his contentions are not probative of an in-
service disease or injury because the claimed disabilities do 
not pertain to observable disorders.  Clyburn, 
12 Vet. App. at 296.  In addition, the veteran has not 
provided any competent medical evidence indicating that the 
disorders are related to an in-service disease or injury, or 
that his current stomach problems are related to the 
medication that he takes for back pain.  The veteran's 
assertions to that effect are not probative because he is not 
competent to provide evidence of a relationship between 
medical disorders.  Wade, 11 Vet. App. at 302.  The Board has 
also determined, therefore, that the claims of entitlement to 
service connection for a stomach disorder and a cervical 
spine disorder are not well grounded.

The service medical records indicate that acne vulgaris on 
the face and neck was diagnosed during service.  The 
relatively current medical evidence shows that the veteran 
has received treatment for folliculitis and cystic lesions on 
the skin.  Contrary to the veteran's assertions, the medical 
evidence does not support his claim that his skin disorder 
has been diagnosed as chloracne, or that the skin disorder is 
due to exposure to herbicides during service.  In addition, 
the medical evidence does not show that he has a disorder 
affecting multiple joints that is due to herbicide exposure.  
As previously stated, although he served on a ship that 
apparently sailed in the waters off the coast of Vietnam, he 
has not provided any evidence showing that he was exposed to 
Agent Orange during service.  In addition, he has not 
provided any competent evidence showing that the folliculitis 
and cystic lesions are related to the acne vulgaris that was 
diagnosed during service.  The Board has determined, 
therefore, that his claims of entitlement to service 
connection for a skin disorder, including folliculitis and 
chloracne, and for disorders resulting from herbicide 
exposure, including chloracne and a disorder affecting 
multiple joints, are not well grounded.

III.  Service Connection for PTSD

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  Arms, 
12 Vet. App. at 188.

VA treatment records show that in January 1995 the veteran 
reported having seen four planes crash on board his ship, and 
having nightmares about his experiences while in the Navy.  
In March 1995 his psychiatric symptoms were diagnosed as 
PTSD.  He has continued to receive psychiatric treatment from 
the VAMC with diagnoses of PTSD, depression, dysthymia, and 
anxiety.

The Board finds that the claim of entitlement to service 
connection for PTSD is well grounded because the VA treatment 
records provide a diagnosis of PTSD that was apparently based 
on the veteran's reported nightmares about events that 
occurred in service.  In addition, he has provided lay 
evidence of stressors that purportedly occurred in service.  
Gaines, 11 Vet. App. at 353.  Although his claim is well 
grounded, additional development is required prior to 
determining whether service connection for PTSD is warranted.  
This issue will, therefore, be addressed in the remand 
portion of this decision.

IV.  New and Material Evidence 

A.  Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3.104(a), 
19.153.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 
12 Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

B.  Back Disorder

The Board has reviewed the evidence of record and finds that 
new and material evidence relating to the veteran's claim for 
service connection for a back disorder has been submitted.  
Service connection for a back disorder was denied in October 
1968 because the available medical evidence did not show that 
the veteran had a back disorder.  The evidence submitted in 
conjunction with his current claim, including private and VA 
treatment records, show that he has degenerative disc 
disease, arthritis, and muscle spasms of the lumbar spine.  
This evidence is new, in that the previously considered 
evidence did not provide a medical diagnosis of a back 
disorder.  In addition, the evidence is material because it 
bears directly and substantially on whether the veteran has a 
back disorder that is related to service, and it must be 
considered in order to fairly decide the merits of his claim.  
Hodge, 155 F.3d at 1356.  For these reasons the Board finds 
that new and material evidence pertaining to the claim for 
service connection for a back disorder has been submitted, 
and the claim is reopened.

Because the claim for service connection for a back disorder 
has been reopened, the Board must then determine whether the 
claim is well grounded.  Winters, 12 Vet. App. at 203.  As 
previously stated, a well-grounded claim for service 
connection requires a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza, 7 Vet. App. at 506.  The service medical 
records show that the veteran received treatment for back 
complaints during service, and the current medical evidence 
shows a diagnosis of a back disorder.  The Board finds, 
therefore, that the first and second Caluza elements have 
been satisfied.  

The veteran has not provided any competent medical evidence, 
however, showing that the currently diagnosed back disorder 
is related to the in-service symptoms.  Wade, 11 Vet. App. 
at 302.  The veteran's assertion that the currently diagnosed 
back disorder is related to a back injury that occurred in 
service is not probative because he is not competent to 
relate a medical disorder to a given cause.  Grottveit, 5 
Vet. App. at 93.  The statement by the treating physician in 
April 1994 that the veteran had a history of previous back 
injuries, including while in service, was apparently based on 
the veteran's reported history in that the veteran has not 
alluded to any treatment records pertaining to the back 
between 1966 and 1993 and the physician provided no clinical 
evidence in support of the statement.  The statement made by 
the physician, therefore, has no probative value.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence that 
is simply information recorded by a medical examiner, 
unenhanced by any medical comment by that examiner, does not 
constitute competent medical evidence of a nexus).  

The veteran's statements of having had back pain since the 
in-service injury are not probative of continuing 
symptomatology because degenerative disc disease, arthritis, 
or a muscle spasm are not the types of disorders that are 
subject to lay observation.  In addition, he has not 
submitted any medical evidence indicating that his complaints 
of back pain since service are related to the currently 
diagnosed disorders.  Savage, 10 Vet. App. at 496.  The Board 
has determined, therefore, that the claim of entitlement to 
service connection for a back disorder as having been 
incurred in service is not well grounded.

C.  Perineal Abscesses

Entitlement to service connection for perineal abscesses was 
denied in April 1976 because the evidence did not show that 
the disorder, for which the veteran received treatment in 
February 1975, was related to service.  None of the evidence 
submitted subsequent to the April 1976 decision pertains to 
whether the veteran has perineal abscesses, or whether the 
abscesses are related to an in-service disease or injury.  
The Board finds, therefore, that although new, the evidence 
is not material to the claim for service connection for 
perineal abscesses.  Because evidence that is both new and 
material has not been submitted, the claim of entitlement to 
service connection for perineal abscesses is not reopened.

D.  Furuncles

Service connection for furuncles of the scrotum and thighs 
was denied in April 1976 on the basis that the disorder, for 
which the veteran received treatment during service, was not 
shown to be currently manifest.  The medical evidence 
submitted since then shows that the veteran received 
treatment for furunculosis of the thighs in August 1996 and 
February 1997.  This evidence is new, in that the evidence of 
record in April 1976 did not show that the veteran had 
furuncles, and the evidence is material, because it bears 
directly and substantially on whether the veteran has 
furuncles that are related to an in-service disease or injury 
and must be considered in order to fairly decide the merits 
of the claim.  The Board has determined, therefore, that new 
and material evidence pertaining to the claim of entitlement 
to service connection for furuncles has been submitted, and 
the claim is reopened.  Hodge, 155 F.3d at 1356.

The Board must then determine whether the claim of 
entitlement to service connection for furuncles is well 
grounded.  Winters, 12 Vet. App. at 203.  The service medical 
records indicate that the veteran received treatment for 
furuncles during service and the current medical evidence 
shows that he had furuncles in August 1996 and February 1997.  
The Board finds, therefore, that the first and second Caluza 
elements have been satisfied.  Caluza, 7 Vet. App. at 506.  
The veteran has not provided any competent medical evidence, 
however, showing that the currently diagnosed furunculosis is 
related to the in-service symptoms.  Wade, 11 Vet. App. 
at 302.  The veteran's implied assertion that the currently 
diagnosed disorder is related to the treatment documented 
during service is not probative because he is not competent 
to relate a medical disorder to a given cause.  Grottveit, 5 
Vet. App. at 93.

Because the claimed disorder relates to a disease, rather 
than the residual of injury, a well-grounded claim can also 
be established by evidence showing a chronic disease in 
service and present disability from that disease.  Savage, 10 
Vet. App. at 495-497.  The service medical records show that 
in August 1962 the veteran was treated for five days for a 
boil on the left thigh, after which he was returned to duty.  
In November 1964 he received treatment for a furuncle near 
the scrotum on the right thigh, and he was hospitalized for 
five days in August 1965 for a lesion on the inner right 
thigh that was assessed as a possible chancroid.  In December 
1965 he again received treatment for an abscess in the right 
inguinal area.  The service medical records make no further 
reference to boils or furuncles, and no skin disorder was 
noted on examination on his separation from service.  

The service medical records do not describe the skin lesions 
as a chronic disorder.  The Board finds that treatment on 
four occasions during service, with no continuing symptoms 
following the last treatment and no documentation of the 
disease recurring for more than 30 years following service, 
does not constitute evidence of a chronic disorder during 
service.  Savage, 10 Vet. App. at 496.  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for furuncles is not well grounded.


V.  Disability Compensation for a Back Disorder 
in Accordance with 38 U.S.C.A. § 1151

If the veteran suffers an injury as the result of 
hospitalization or medical or surgical treatment at a VA 
medical facility that is not caused by his willful 
misconduct, and the injury results in additional disability, 
disability compensation benefits shall be awarded in the same 
manner as if the disability were service connected.  
38 U.S.C.A. § 1151.  In order to establish a well-grounded 
claim for a disability resulting from VA treatment or 
examination, the veteran must submit medical evidence of a 
current disability, medical or lay evidence of incurrence or 
aggravation of an injury or disease during VA hospitalization 
or treatment, and medical evidence of a nexus between the 
asserted injury or disease and the current disability.  As an 
alternative, a well-grounded claim can be shown by evidence 
that a condition was noted during VA hospitalization or 
treatment, evidence showing continuity of symptomatology 
following such hospitalization or treatment, and medical or 
lay evidence of a nexus between the present disability and 
the post-hospitalization or treatment symptomatology.  Jones 
v. West, 12 Vet. App. 460 (1999).

As previously stated, if the veteran fails to submit evidence 
showing that his claim is well grounded, VA is under no duty 
to assist him in any further development of the claim.  See 
Schroeder, No. 97-131.  The veteran has not indicated the 
existence of any evidence that, if obtained, would make his 
claim well grounded.  VA has no further obligation, 
therefore, to notify him of the evidence needed to support 
his claim.  McKnight, 131 F.3d at 1485.

The evidence shows that the veteran was hospitalized at a VA 
medical facility in August 1995 for rehabilitative therapy 
for his back symptoms.  Although he claims that his back 
disorder was aggravated by this treatment, his assertions are 
not supported by any competent evidence.

The July 1995 private medical report indicates that the 
veteran complained of back pain, and on reporting for the 
examination he was observed to ambulate in a very careful, 
slow, deliberate manner, with a cane.  On questioning he 
denied having used the treatment recommended for the relief 
of his back symptoms on the basis that the treatment was 
uncomfortable.  With the exception of mild spasm in the 
thoracic paravertebral musculature, the physical examination 
was negative.  The treating physician stated that on leaving 
the examination the veteran's gait returned to normal, and 
that he no longer required the use of a cane.  The physician 
also stated that there was evidence of symptom magnification 
and an active effort at deception, which had also been noted 
on the veteran's previous visit to the same physician.  The 
physician further stated that the veteran was engaging in 
self-medicating behavior and possible substance abuse, in 
that he was trying to obtain opioid-based pain relievers.  
The physician provided the opinion that although the mild 
muscle spasm was painful, it was certainly not disabling, 
that he found no physical evidence to assign any level of 
impairment to the veteran's disabilities, and that the 
veteran was engaging in active attempts at deception and 
symptom magnification.

At the beginning of the August 1995 hospitalization the 
veteran was noted to be able to walk one mile, and he was 
able to walk one and two-fifths miles at the completion of 
the rehabilitation.  The treating physician stated that the 
veteran was noted to be able to walk longer distances when 
distracted by conversation.  On beginning the treatment he 
was doing 10 exercises at five repetitions each, and on 
discharge he was doing 15 exercises of 10 repetitions each.  
The physician also stated that the veteran had a constant, 
vague complaint of pain and spasms, but that no spasms were 
ever found on examination.  

The occupational therapist provided the opinion that the 
veteran was not willing to change his lifestyle in order to 
decrease his symptoms, and that he had met only two of the 
six established short-term goals due to his lack of 
motivation to get better because of pending lawsuits.  The 
physical therapist stated that although the veteran had 
demonstrated limited motion of the trunk on examination, his 
range of motion was observed to be within normal limits when 
he was performing routine activities.  The therapist also 
noted that he complained of constant, severe pain from his 
head to his toes, which never improved, but that he laughed 
and joked with no visible signs of discomfort.  He also 
complained of numerous large muscle spasms in his entire back 
and abdomen, but that a spasm or muscle guarding was never 
detected during the two-week program.

The veteran contends that his back disorder was aggravated by 
the treatment that he received in August 1995 because his 
pain and muscle spasms were made worse.  A flare-up of 
symptoms is not sufficient to show aggravation of a pre-
existing disorder.  In order to establish aggravation, the 
evidence must show that the underlying disorder, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-7 (1991).  

The veteran has not provided any objective medical evidence 
showing that his back disorder was made worse by the 
treatment.  He was found to have mild muscle spasms in July 
1995, and to be magnifying his symptoms.  No muscle spasms 
were found during the August 1995 treatment, although he 
complained constantly of pain and muscle spasm.  A February 
1996 private medical report, which is the most 
contemporaneous evidence following the August 1995 treatment, 
shows that he had mild to moderate paraspinal muscle spasms.  
This medical evidence, which was approximately six months 
following the August 1995 treatment, does not indicate that 
the private physician found that the back disorder was 
aggravated by the rehabilitative therapy.  In the absence of 
medical evidence showing that the back disorder underwent an 
increase in severity as the result of the VA medical 
treatment, the Board has determined that the claim of 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 is not well grounded.


ORDER

The claims of entitlement to service connection for glaucoma, 
hearing loss, tuberculosis, a blood disorder, cellulitis, the 
residuals of a right hand injury, a bilateral elbow disorder, 
a bilateral arm disorder, black lung disease, lung cancer, 
lymphadenitis, folliculitis, a disability resulting from 
asbestos exposure, phlebitis, varicose veins, a cervical 
spine disorder, a stomach disorder, and a bladder disorder 
are denied.

The claim of entitlement to service connection for a disorder 
resulting from exposure to herbicides, including chloracne 
and a disorder affecting multiple joints, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and the claim is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for perineal abscesses is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for furuncles is reopened, 
and the claim is denied.

The claim of entitlement to disability compensation for a 
back disorder in accordance with 38 U.S.C.A. § 1151 is 
denied.


REMAND

The veteran claims to have PTSD as the result of stressors 
that occurred in service.  Although the VA treatment records 
show that the veteran has PTSD, the records do not document 
the clinical findings that resulted in the diagnosis of PTSD 
in terms of the established diagnostic criteria, nor do the 
records document the specific stressor upon which the 
diagnosis of PTSD was based.  The Board finds, therefore, 
that a VA psychiatric examination is warranted.  See Slater 
v. Brown, 9 Vet. App. 240 (1996) (VA has a duty to provide an 
examination if the requirements of a well-grounded claim have 
been met).

The veteran was asked to provide a description, including 
names, dates, and locations, of the stressful events that 
occurred in service.  During the June 1998 hearing he 
testified that his duties while on board ship included 
working on the flight deck, washing planes, and dumping the 
trash.  He stated that two planes went off the end of the 
ship while landing, and that another sailor was blown off the 
ship while emptying the trash.  He also stated that he 
continued to have dreams about these incidents, but that he 
could not remember any of the names of the men involved.

No attempt has yet been made to verify the events reported by 
the veteran.  The Board finds, therefore, that if the VA 
psychiatric examination results in a confirmed diagnosis of 
PTSD, additional development must be undertaken to verify the 
veteran's claimed stressors.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder since April 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The RO should obtain copies of the 
veteran's service personnel records and 
associate them with the claims folder.

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine whether he has PTSD, and if so, 
to define the stressor upon which the 
diagnosis of PTSD is based.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological tests, that are 
deemed necessary for an accurate 
assessment.  

The examiner should conduct a thorough 
psychiatric evaluation of the veteran and 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiner should 
identify and describe the stressor 
causing PTSD.  The examiner should also 
explain how the veteran's symptoms and 
stressor(s) meet the diagnostic criteria 
of the American Psychiatric Association 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV).  The examiner should provide the 
complete rationale for all opinions 
given.

4.  The RO should contact the veteran and 
obtain as much detail as possible 
regarding the events to which the PTSD is 
attributed, including the unit to which 
he was assigned when the events occurred, 
the specific dates and locations of the 
events, and the names and unit 
designations of any other individuals 
involved.  If the veteran is unable to 
provide the requested information, the 
case file should be documented to that 
effect.

5.  The RO should then seek verification 
of the claimed stressors from the U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), or any other 
appropriate agency, including the 
Department of the Navy or the National 
Personnel Records Center.  The relevant 
agency should be provided a copy of the 
veteran's service personnel records, the 
detailed information pertaining to the 
claimed stressors, and this remand.  If 
the agency is unable to verify that the 
claimed events actually occurred, the 
case file should be documented to that 
effect.  If the agency recommends that 
the information be obtained from another 
source, that source should be contacted 
and asked to provide the required 
verification.

6.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky, 12 Vet. App. 
at 369.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






